Order reversed on the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs to abide the event, upon the ground that there is a slight preponderance of number of witnesses as to the facts relating to the accident itself whose convenience will be served by a change of place of trial to Cayuga county and the accident occurred there. Under such circumstances the trial should take place in that county. All concur. Present—-Sears, P. J., Crouch, Edgcomb, Thompson and Crosby, JJ.